DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meegan et al. (US 2016/0176083 A1) as evidenced by Huntsman (Huntsman, “Araldite MY 721 Resin”, 06/2015) and Hexion (Hexion, “Epon Resin 828”, 06/21/2021).
Regarding claims 1 and 7-8, Meegan teaches a curable composition comprising [0012] an epoxy resin component which is or comprises one or more epoxy resin precursor(s) [0016], wherein the epoxy resin component is a blend of epoxy resin precursors comprising [0076] from about 0 wt % to about 60 wt % of one or more epoxy resin precursors having two epoxide groups per molecule [0076, 0077], and/or from about 0 wt % to about 55 wt % of one or more epoxy resin precursors having three epoxide groups per molecule [0076, 0078], and/or from about 0 wt % to about 80 wt % of one or more epoxy resin precursors having four epoxide groups per molecule [0076, 0079], wherein the epoxy resin precursors optionally comprise N,N,N’,N’-tetraglycidyl diamino diphenylmethane that is MY 721 from Huntsman and a diglycidyl ether of bisphenol A that is EPON 828 from Momentive [0075], wherein the curable composition TM Resin 828 is an undiluted clear difunctional bisphenol A/epichlorohydrin derived liquid epoxy resin that has a viscosity at 25°C of 110-150 P (p. 1), which is 11000-15000 mPa·s. Meegan’s teachings therefore read on the limitation of an epoxy resin composition for a fiber-reinforced composite material comprising: per 100 parts by mass of an epoxy resin component optionally containing from 0 to 80 parts by mass of N,N,N’,N’-tetraglycidyldiaminodiphenylmethane resin (A) having a viscosity at 50°C of 3000 to 6000 mPa·s and from 0 to 60 parts by mass of a liquid bisphenol A epoxy resin (B) having a viscosity at 25°C of 11000 to 15000 mPa·s. Meegan teaches that the curable composition further comprises [0012] no more than 5.0 wt % of a thermoplastic polymer [0013] and at least about 40 wt % and no more than about 60 wt % of the epoxy resin component, by weight of the curable composition [0084], which reads on wherein the epoxy resin composition further comprises from 0 to 12.5 parts by mass of a thermoplastic resin (C). The parts by mass is based on the following calculations: 0 wt % / 60 wt % * 100 = 0; and 5 wt % / 40 wt % * 100 = 12.5. Meegan teaches that the curable composition further comprises [0012] no more than 5.0 wt % of core-shell particles, wherein said core-shell particles have a particle size in the range of from about 50 nm to about 800 nm [0014], and at least about 40 wt % and no more than about 60 wt % of the epoxy resin component, by weight of the curable composition 
Meegan does not teach a specific embodiment wherein the epoxy resin composition comprises per 100 parts by mass of an epoxy resin component containing from 60 to 85 parts by mass of N,N,N’,N’-tetraglycidyldiaminodiphenylmethane resin (A) having a viscosity at 50°C of 6000 mPa·s or less and from 15 to 40 parts by mass of a liquid bisphenol A epoxy resin (B) having a viscosity at 25°C of 20000 mPa·s or less. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Meegan’s N,N,N’,N’-tetraglycidyl diamino diphenylmethane that is MY 721 from Huntsman and Meegan’s diglycidyl ether of 
Meegan does not teach with sufficient specificity that the epoxy resin composition further comprises from 8 to 15 parts by mass of a thermoplastic resin (C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Meegan’s thermoplastic polymer to be from 8 to 12.5 parts by weight per 100 parts by weight of Meegan’s epoxy resin component, which would read on wherein the epoxy resin composition further comprises from 8 to 12.5 parts by mass of a thermoplastic resin (C) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing toughness of Meegan’s curable composition because Meegan teaches that the curable composition comprises [0012] further comprises [0012] no more than 5.0 wt % of a thermoplastic polymer [0013] and at least about 40 wt % and no more than about 
Meegan does not teach with sufficient specificity that the epoxy resin composition further comprises from 2 to 10 parts by mass of elastomer microparticles (D) having an average particle diameter of 1000 nm or less. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Meegan’s core-shell particles having a particle size in the range of from about 50 nm to about 800 nm to be from 2 to 10 parts by weight per 100 parts by weight of Meegan’s epoxy resin component, which would read on wherein the epoxy resin composition further comprises from 2 to 10 parts by mass of elastomer microparticles (D) having an average particle diameter of about 50 nm to about 800 nm. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing toughness of Meegan’s curable composition because Meegan teaches that the curable composition further comprises [0012] no more than 5.0 wt % of core-shell particles, wherein said core-shell particles have a particle size in the range of from about 50 nm to about 800 nm [0014], and at least about 40 wt % and no more than about 60 wt % of the epoxy resin component, by weight of the curable composition [0084], that the core portion is a polymeric material having an elastomeric or rubber property, and the outer shell portion is a glassy polymeric material [0085], and that the core-shell particles function as toughening agents [0085], which means that the amount 
Meegan does not teach a specific embodiment wherein the epoxy resin composition further comprises from 0.5 to 2.5 parts by mass of silica microparticles (E) having an average particle diameter of 1000 nm or less. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Meegan’s silica as Meegan’s inorganic particles that have a particle size in the range of from about 2.0 nm to about 800 nm, and to optimize the amount of Meegan’s inorganic particles to be from 0.5 to 2.5 parts by weight per 100 parts by weight of Meegan’s epoxy resin component, which would read on wherein the epoxy resin composition further comprises from 0.5 to 2.5 parts by mass of silica microparticles (E) having an average particle diameter of about 2.0 nm to about 800 nm as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing mechanical properties of Meegan’s curable composition because Meegan teaches that the curable composition further comprises [0012] no more than 5.0 wt % of inorganic particles, wherein said inorganic particles have a particle size in the range of from about 2.0 nm to about 800 nm [0015], and at least about 40 wt % and no more than about 60 wt % of the epoxy resin component, by weight of the curable composition [0084], that the inorganic particles are optionally silica [0097, 0098], and that several grades of nano-silica are commercially available [0098], which would have been beneficial for providing inorganic particles having a particle size in the range of from about 2.0 nm to about 800 nm that are already synthesized so that 
Regarding claim 2, Meegan teaches that the viscosity of the curable composition is no more than 5 Poise at a temperature range of from about 80°C to about 130°C [0023], which is a viscosity at about 80°C to about 130°C of 0.5 Pa·s or less, which reads on the limitation wherein a viscosity at 70°C is 200 Pa·s or less as claimed. Meegan teaches that the thermoplastic polymer [0013] is optionally a polyarylethersulphone (PES) [0036]. Meegan teaches that the inorganic particles are optionally nano-silica particles that are substantially spherical [0098].
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Meegan’s polyarylethersulphone (PES) as Meegan’s thermoplastic polymer. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with similar toughness because Meegan teaches that the thermoplastic polymer [0013] is optionally a polyarylethersulphone (PES) [0036], that the thermoplastic polymer is preferably a thermoplastic aromatic polymer [0036], that preferred thermoplastic aromatic polymers are polyarylether sulphones [0038], and that the thermoplastic polymer functions as a toughening agent in the composition [0033]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Meegan’s nano-silica particles as Meegan’s inorganic particles that have a particle size in the range of from about 2.0 nm to about 800 nm, and to optimize the amount of Meegan’s inorganic particles to be from 0.5 to 2.5 parts by weight per 100 parts by weight of Meegan’s epoxy resin component, which would read on wherein the epoxy resin composition further comprises from 0.5 to 2.5 parts by mass of silica microparticles (E) having an average particle diameter of about 2.0 nm to about 800 nm as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing mechanical properties of Meegan’s curable composition because Meegan teaches that the curable composition further comprises [0012] no more than 5.0 wt % of inorganic particles, wherein said inorganic particles have a particle size in the range of from about 2.0 nm to about 800 nm [0015], and at least about 40 wt % and no more than about 60 wt % of the epoxy resin component, by weight of the curable composition [0084], that the inorganic particles are optionally nano-silica particles that are substantially spherical [0098], and that several grades of nano-silica are commercially available [0098], which would have been beneficial for providing inorganic particles having a particle size in the range of from about 2.0 nm to about 800 nm that are already synthesized so that one of ordinary skill in the art would not need to synthesize the inorganic particles, and which means that the amount of Meegan’s inorganic particles in parts by weight per 100 parts 
The Office recognizes that all of the claimed physical properties are not positively taught by Meegan, namely that a minimum viscosity in a curing process is 1 Pa·s or greater. However, Meegan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition for a fiber-reinforced composite material according to claim 1 as explained above. Furthermore, the instant application recites that when the viscosity at 50°C of the component (A) is greater than 6000 mPa·s, the viscosity characteristics cannot be satisfied at the same time [0010], that when the viscosity at 25°C of the component (B) is greater than 20000 mPa·s, the viscosity characteristics cannot be satisfied at the same time [0011], that from the perspective of further enhancing the viscosity characteristics described above, polyethersulfone (PES) is preferred [0012], that when the average particle diameter of the component (D) is greater than 1000 nm, the viscosity characteristics cannot be satisfied at the same time [0013], that when the average particle diameter of the component (E) is greater than 1000 nm, the viscosity characteristics cannot be satisfied at the same time [0014], that from the perspective of simultaneously achieving the viscosity characteristics described above, spherical, granular, and irregular forms are preferred [0014], that when the amount of the component (E) is greater than 2.5 parts by mass, minimum viscosity is increased in the curing process [0016], and that because the blended amount of the components (C), (D), and (E) are set to the specific narrow  ranges, the viscosity characteristics are enhanced [0017].  Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is 
Regarding claim 3, Meegan teaches that the thermoplastic polymer [0013] is optionally a polyarylethersulphone (PES) [0036], which optionally reads on wherein the thermoplastic resin (C) is polyethersulfone as claimed.
Meegan does not teach a specific embodiment wherein the thermoplastic resin (C) is polyethersulfone. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Meegan’s polyarylethersulphone (PES) as Meegan’s thermoplastic polymer. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with similar toughness because Meegan teaches that the thermoplastic polymer [0013] is optionally a polyarylethersulphone (PES) [0036], that the thermoplastic polymer is preferably a thermoplastic aromatic polymer [0036], that preferred thermoplastic aromatic polymers are polyarylether sulphones [0038], and that the thermoplastic polymer functions as a toughening agent in the composition [0033]. Examples of 
Regarding claim 4, Meegan teaches that the resin precursor components are pre-mixed prior to the addition of the toughening agents [0104], wherein the toughening agents are introduced by adding the thermoplastic component first [0104], wherein addition of the thermoplastic component is typically effected at above room temperature until the thermoplastic has dissolved [0104], wherein the resin precursor components are the blend of epoxy resin precursors that are the epoxy resin component [0076], wherein the thermoplastic component is the thermoplastic polymer [0013]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Meegan’s N,N,N’,N’-tetraglycidyl diamino diphenylmethane that is MY 721 from Huntsman and Meegan’s diglycidyl ether of bisphenol A that is EPON 828 from Momentive as Meegan’s epoxy resin component. Therefore, Meegan’s thermoplastic polymer is dissolved in Meegan’s N,N,N’,N’-tetraglycidyl diamino diphenylmethane and Meegan’s diglycidyl ether of bisphenol A. Therefore, Meegan renders obvious wherein the epoxy resin composition is formed by dissolving the thermoplastic resin (C) in the component (A) and/or the component (B) as claimed.
Regarding claim 5, Meegan teaches that the curable composition further comprises [0012] no more than 5.0 wt % of core-shell particles, wherein said core-shell particles have a particle size in the range of from about 50 nm to about 800 nm [0014], and at least about 40 wt % and no more than about 60 wt % of the epoxy resin 
Regarding claim 6, Meegan teaches that the curable composition further comprises [0012] one or more amine curing agent(s) [0017], wherein the one or more amine curing agent(s) is optionally a diaminediphenyl sulphone [0082], which reads on the epoxy resin composition for a fiber-reinforced composite material according to claim 1, further comprising a curing agent (F), wherein the curing agent (F) is optionally diaminodiphenyl sulfone as claimed.
Meegan does not teach a specific embodiment wherein the curing agent (F) is diaminodiphenyl sulfone. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Meegan’s diaminediphenyl sulphone as Meegan’s one or more amine curing agent(s), which would read on wherein the curing agent (F) is diaminodiphenyl sulfone as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with similar thermal curability because Meegan teaches that the curable composition 
Regarding claim 9, Meegan teaches that said core-shell particles have a particle size in the range of from about 50 nm to about 800 nm [0014], wherein the core portion is a polymeric material having an elastomeric or rubber property, and the outer shell portion is a glassy polymeric material [0085], which reads on wherein the average particle diameter of the elastomer microparticles (D) is from about 50 nm to about 800 nm, which reads on the claimed range with sufficient specificity because 60% of Meegan’s range overlaps with the claimed range of 500 nm or less.
Regarding claim 10, Meegan teaches that the curable composition further comprises [0012] no more than 5.0 wt % of inorganic particles [0015, 0094], wherein said inorganic particles have a particle size in the range of from about 2.0 nm to about 800 nm [0015, 0095], preferably at least about 10 nm, preferably no more than 500 nm, preferably no more than 200 nm, preferably no more than 100 nm, and typically no more than about 50 nm [0095], and at least about 40 wt % and no more than about 60 wt % of the epoxy resin component, by weight of the curable composition [0084], wherein the inorganic particles are optionally silica [0097, 0098], which reads on wherein the average particle diameter of the silica microparticles (E) is from 2 to 800 nm.
Meegan does not teach a specific embodiment wherein the average particle diameter of the silica microparticles (E) is from 5 to 100 nm. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious 

Regarding claim 12, Meegan teaches a cured molded article [0105] that is made by a process comprising the steps of [0106] preparing a preform comprising reinforcing fibrous material [0107], laying the preform within a mold [0108], heating the mold to a predetermined temperature [0109], providing the curable composition [0110], injecting the curable composition into the mold [0111], and curing said curable composition [0112], which reads on a fiber-reinforced composite material, the fiber-reinforced composite material being a thermoset product of the prepreg described in claim 11 as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767